Exhibit 10.3

ASSIGNMENT AND ASSUMPTION AND AMENDMENT TO

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), effective as of March 13, 2013 (the “Effective
Date”) is made by and among Tower Group, Inc., a Delaware corporation (the
“TGI”), Tower Group International, Ltd. (“TGIL”), a Bermuda company, and Elliot
S. Orol (the “Executive”).

WITNESSETH THAT

WHEREAS, the Executive and TGI are the parties to that certain Employment
Agreement, dated as of December 1, 2008, as amended on November 6, 2012 (the
“Employment Agreement”);

WHEREAS, the Executive and TGI wish to amend the Employment Agreement as set
forth below;

WHEREAS, on the Effective Date, pursuant to an Agreement and Plan of Merger,
dated as of July 30, 2012, among TGI, Canopius Holdings Bermuda Limited and
certain other parties, as amended by Amendment No. 1 to such Agreement and Plan
of Merger, dated as of November 8, 2012, TGI became an indirect wholly-owned
subsidiary of TGIL; and

WHEREAS, TGI desires to assign and TGIL desires to assume all of TGI’s
obligations under the Employment Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, TGI, TGIL and the Executive hereby agree as follows:

1. The definition of the “Company” in the Employment Agreement is hereby amended
to mean “Tower Group International, Ltd.”

2. Section 4(g)(iii) of the Employment Agreement is amended by replacing the
words “the Company” with “Tower Group, Inc.”

3. TGI hereby irrevocably, absolutely and unconditionally assigns, transfers,
conveys and delivers to TGIL and its successors and permitted assigns forever
all of TGI’s right, title and interest of every kind, nature and description in,
to and under the Employment Agreement.

4. TGIL hereby accepts the assignment, transfer, conveyance and delivery of the
Employment Agreement.

5. TGIL hereby irrevocably, absolutely and unconditionally assumes, undertakes
and agrees to pay, perform and discharge in full, and release and discharge TGI
and its affiliates, successors and assigns from, any and all obligations thereof
under the Employment Agreement.

6. Except as expressly amended above, the Employment Agreement shall remain in
full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed on its behalf as of the date hereof.

 

TOWER GROUP, INC. By:  

/s/ William E. Hitselberger

Title:  

EVP and Chief Financial Officer

TOWER GROUP INTERNATIONAL, LTD. By:  

/s/ William E. Hitselberger

Title:  

EVP and Chief Financial Officer

ELLIOT S. OROL

/s/ Elliot S. Orol